Order, Supreme Court, Bronx County (Anne Targum, J.), entered October 9, 2002, which denied defendant-appellant’s motion for summary judgment dismissing the complaint for lack of serious injury as required by Insurance Law § 5102 (d), unanimously affirmed, without costs.
The affirmations of plaintiffs orthopedic expert raise an issue of fact as to whether plaintiff sustained a serious injury (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350-351 [2002]). We have considered appellant’s other arguments and find them unavailing. Concur — Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.